Case 1:20-cv-01233-CFC-JLH Document 44 Filed 08/05/21 Page 1 of 7 PageID #: 1368




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

                                           )
 WSOU INVESTMENTS, LLC d/b/a               )
 BRAZOS LICENSING AND                      )
 DEVELOPMENT,                              )
                                           )        C.A. No. 20-1228-CFC-JLH
                    Plaintiff,             )        C.A. No. 20-1229-CFC-JLH
       v.                                  )        C.A. No. 20-1231-CFC-JLH
                                           )        C.A. No. 20-1232-CFC-JLH
 XILINX, INC.,                             )        C.A. No. 20-1233-CFC-JLH
                                           )
                    Defendant.             )
                                           )

            MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to District of Delaware Local Rule 83.5 and the attached

 certifications, counsel moves for the admission pro hac vice of Christopher A.

 Buxton, Esquire, and Stephanie M. Mishaga, Esquire of Jones Day, to represent

 Defendant Xilinx, Inc. in the above-captioned actions.
Case 1:20-cv-01233-CFC-JLH Document 44 Filed 08/05/21 Page 2 of 7 PageID #: 1369




 Dated: August 5, 2021                 YOUNG CONAWAY STARGATT &
                                       TAYLOR, LLP
 OF COUNSEL:
                                       /s/ Beth A. Swadley
 Hilda C. Galvan                       Anne Shea Gaza (No. 4093)
 Christopher A. Buxton                 Robert M. Vrana (No. 5666)
 JONES DAY                             Beth A. Swadley (No. 6331)
 2727 North Harwood Street             Rodney Square
 Dallas, TX 75201                      1000 North King Street
 (214) 969-4556                        Wilmington, DE 19801
 hcgalvan@jonesday.com                 (302) 571-6600
 cbuxton@jonesday.com                  agaza@ycst.com
                                       rvrana@ycst.com
 David B. Cochran                      bswadley@ycst.com
 JONES DAY
 North Point 901 Lakeside Avenue       Attorneys for Xilinx, Inc.
 Cleveland, Ohio 44114
 (216) 586-7029
 dcochran@jonesday.com

 Thomas W. Ritchie
 JONES DAY
 77 West Wacker, Suite 3500
 Chicago, Illinois 60601
 (312) 269-4003
 twritchie@jonesday.com

 Stephanie M. Mishaga
 JONES DAY
 4655 Executive Drive, Suite 1500
 San Diego, California 92121
 (858) 703-3140
 smishaga@jonesday.com




                                       2
Case 1:20-cv-01233-CFC-JLH Document 44 Filed 08/05/21 Page 3 of 7 PageID #: 1370




           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE


        Pursuant to District of Delaware Local Rule 83.5, I certify that I am eligible for

 admission to this Court and am admitted, practicing, and in good standing as a member of the

 Bar of Texas, and pursuant to District of Delaware Local Rule 83.6 submit to the disciplinary

 jurisdiction of this Court for any alleged misconduct that occurs in the preparation or course of

 this action. I also certify that I am generally familiar with this Court’s Local Rules. In

 accordance with Revised Standing Order for District Court Fund, I further certify that the annual

 fee of $25.00 has been paid to the Clerk of Court, or, if not paid previously, the fee payment will

 be submitted to the Clerk’s office upon the filing of this motion.



 Dated: August 5, 2021                         /s/ Christopher A. Buxton
                                               Christopher A. Buxton
                                               Jones Day
                                               2727 North Harwood Street, Suite 500
                                               Dallas, Texas 75201
                                               (214) 969-4841
                                               cbuxton@jonesday.com
Case 1:20-cv-01233-CFC-JLH Document 44 Filed 08/05/21 Page 4 of 7 PageID #: 1371




           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE


        Pursuant to District of Delaware Local Rule 83.5, I certify that I am eligible for

 admission to this Court and am admitted, practicing, and in good standing as a member of the

 Bars of District of Columbia and California, and pursuant to District of Delaware Local Rule

 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct that occurs

 in the preparation or course of this action. I also certify that I am generally familiar with this

 Court’s Local Rules. In accordance with Revised Standing Order for District Court Fund, I

 further certify that the annual fee of $25.00 has been paid to the Clerk of Court, or, if not paid

 previously, the fee payment will be submitted to the Clerk’s office upon the filing of this motion.



 Dated: August 5, 2021                          /s/ Stephanie M. Mishaga
                                                Stephanie M. Mishaga
                                                Jones Day
                                                4655 Executive Drive, Suite 1500
                                                San Diego, California 92121
                                                (858) 703-3140
                                                smishaga@jonesday.com
Case 1:20-cv-01233-CFC-JLH Document 44 Filed 08/05/21 Page 5 of 7 PageID #: 1372




                        ORDER GRANTING MOTION


      IT IS HEREBY ORDERED that counsel’s Motion for Admission Pro Hac

 Vice of Christopher A. Buxton, Esquire, and Stephanie M. Mishaga, Esquire, is

 GRANTED.


 Date: _____________, 2021


                                            ______________________________
                                            United States Magistrate Judge




                                        3
Case 1:20-cv-01233-CFC-JLH Document 44 Filed 08/05/21 Page 6 of 7 PageID #: 1373




                          CERTIFICATE OF SERVICE

       I, Beth A. Swadley, hereby certify that on August 5, 2021, I caused to be

 electronically filed a true and correct copy of the foregoing document with the

 Clerk of the Court using CM/ECF, which will send notification that such filing is

 available for viewing and downloading to the following counsel of record:

                          James M. Lennon, Esquire
                          Devlin Law Firm LLC
                          1526 Gilpin Avenue
                          Wilmington, DE 19806
                          jlennon@devlinlawfirm.com

                          Attorneys for Plaintiff

       I further certify that on August 5, 2021, I caused a copy of the foregoing

 document to be served by e-mail on the above-listed counsel, and on the following:

                          Isaac Rabicoff, Esquire
                          Rabicoff Law Firm LLC
                          5680 King Centre Drive, Suite 645
                          Alexandria, VA 22315
                          isaac@rabilaw.com

                          Jonathan K. Waldrop, Esquire
                          Darcy L. Jones, Esquire
                          Marcus A. Barber, Esquire
                          John W. Downing, Esquire
                          Heather S. Kim, Esquire
                          Jack Shaw , Esquire
                          ThucMinh Nguyen, Esquire
                          KASOWITZ BENSON TORRES LLP
                          333 Twin Dolphin Drive, Suite 200
                          Redwood Shores, California 94065
                          jwaldrop@kasowitz.com
Case 1:20-cv-01233-CFC-JLH Document 44 Filed 08/05/21 Page 7 of 7 PageID #: 1374




                         djones@kasowitz.com
                         mbarber@kasowitz.com
                         jdowning@kasowitz.com
                         hkim@kasowitz.com
                         jshaw@kasowitz.com
                         tnguyen@kasowitz.com

                         Paul G. Williams, Esquire
                         KASOWITZ BENSON TORRES LLP
                         1230 Peachtree Street N.E., Suite 2445
                         Atlanta, Georgia 30309
                         pwilliams@kasowitz.com

                         Shelley Ivan, Esquire
                         KASOWITZ BENSON TORRES LLP
                         1633 Broadway
                         New York, NY 10019
                         sivan@kasowitz.com

                         Attorneys for Plaintiff

 Dated: August 5, 2021                       YOUNG CONAWAY STARGATT &
                                             TAYLOR, LLP

                                             /s/ Beth A. Swadley
                                             Anne Shea Gaza (No. 4093)
                                             Robert M. Vrana (No. 5666)
                                             Beth A. Swadley (No. 6331)
                                             Rodney Square
                                             1000 N. King Street
                                             Wilmington, Delaware 19801
                                             (302) 571-6600
                                             agaza@ycst.com
                                             rvrana@ycst.com
                                             bswadley@ycst.com

                                             Attorneys for Xilinx, Inc.
